Title: 17th.
From: Adams, John Quincy
To: 


       Mr. Andrews preach’d for us; this forenoon he was lengthy in his prayer upon the late misfortunes in the several families. In his Sermon he likewise touched upon the subject, in recommending to us, so to number our days, that we might apply our hearts unto wisdom. I past the evening with Townsend. There fell a considerable quantity of rain, in the course of the last night, and of this day. And it will be very useful, as the fruits of the ground were languishing for want of moisture.
      